*164ORDER ON APPELLANT’S MOTION FOR REHEARING
WALLACE, Judge.
The Motion for Rehearing filed by the pro se Appellant, Spencer Baker is granted. Accordingly, the per curiam opinion filed January 25, 2017, is withdrawn. Amanda Peterson, appointed counsel for Appellant, shall provide the complete record, including supplements, to the Appellant within twenty days of this order, and she shall certify to this court in writing that she has done so. The pro se Appellant shall have sixty days from the date of this order to file an initial brief and to serve a copy on the Attorney General at 3507 E. Frontage Road, Suite 200, Tampa, FL 33706-7013.
LaROSE and LUCAS, JJ., Concur.